DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/08/2021 has been entered. 
Claim Objections
Claim 7 is objected to because of the following informalities:  
claim 3, line 2, for “the one”, “the” should be deleted.  
claim 7, line 2 “provide the the” has an extraneous “the”.  
claim 21, end of the claim: “wherein the fourth flow of gas defines a fourth fluid wall at least partially along the longitudinal direction the second distance greater than the first distance from the centerline axis”  The italicized test should be deleted as already recited in the independent claim and rendering the claim more difficult to interpret.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 7, 9, 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement OR with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  In the elected Species B of Figs. 4, 5, the following problems are raised.  First, the nature of the invention requires knowledge of what happens to the colliding flows, in order to have “the first flow of gas defines a first fluid wall at least partially along the longitudinal direction a first distance from the centerline axis, a second gas nozzle … wherein the second flow of gas defines a second fluid wall at least partially along the longitudinal direction a second distance less than the first distance from the centerline axis, the second fluid wall defining a detonation chamber inward thereof relative to the centerline axis”  and “a third gas nozzle defining a fourth convergent-divergent nozzle providing a third flow of gas therethrough into the detonation combustor at least partially along the a third fluid wall at least partially along the longitudinal direction the first distance from the centerline axis; and a fourth gas nozzle defining a fifth convergent-divergent nozzle providing a fourth flow of gas therethrough into the detonation combustor at least partially along the longitudinal direction, wherein the fourth flow of gas defines a fourth fluid wall at least partially along the longitudinal direction the second distance
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  In the elected Species B of Figs. 4, 5, the flow from the opposed first and third nozzles 112 and 112A as well as second and fourth gas nozzles 111 and 111a are intended to create fluid walls 101, 101A, 102, 102A  in the context of rotating detonation occurring within.  However, from the big picture and continuity of the flow, applicant does not disclose what occurs to the flow after the fluid jets 101 and 101A collide as well as fluid walls / jets 102, 102A collide.  Based on the continuity of the flow, the flow MUST exit the collision point and applicant has not accounted for what occurs.  For instance, applicant’s disclosure neglects the effects of the stagnation surface formed by opposed jets from 101 and 101A contacting each other.  These stagnation flows results in a vertical outflow from the collision of the opposed jets.  See the included Fig. from the work of C.K Law, who is well known in combustion circles, where the collision of the jet of fuel nozzle with jet of oxidizer nozzle create the stagnation surface, in the form of an artificial fluid wall.  The collided fluid no longer travels horizontally but rather vertically.  Furthermore, the vertical jet heading up from the 102, 102A junction will collide with the real wall 105 and bounce backwards and thus interfere with the fluid wall 102, 102A.  Furthermore, the vertical jet heading down from the 102, 102A junction will interfere with the flow of gases and render it difficult / if not impossible to define a rotating detonation wave / detonation chamber within 115 as required by “the second fluid wall defining a detonation chamber inward thereof relative 


    PNG
    media_image1.png
    333
    876
    media_image1.png
    Greyscale

  
    PNG
    media_image2.png
    256
    401
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claim(s) 1-4, 9 is/are rejected under 35 U.S.C. 103 as obvious over Mizener et al (2018/0080412) in view of Lin et al paper and Falempin et al (9,816,463).  Mizener et al teach [see annotations of Fig. 16A] A rotating detonation combustion (RDC) system, the RDC system1 comprising: a detonation combustor having an annular inner wall and an annular outer wall radially outward of the annular inner wall [see annotations], the annular inner wall and the annular outer wall extending in a longitudinal direction relative to a centerline axis of the detonation combustor from an upstream end of the detonation combustor to a downstream end of the detonation combustor; a first gas nozzle [see annotations] defining a first convergent-divergent nozzle providing a first flow of gas therethrough into the detonation combustor at least partially along the longitudinal direction, wherein the first flow of gas defines a first fluid wall at least partially along the longitudinal direction a first distance from the centerline axis, a second gas nozzle [see annotations] defining a second convergent-divergent nozzle providing a second flow of gas therethrough into the detonation combustor at least partially along the longitudinal direction, wherein the second flow of gas defines a second fluid wall at least st & 2nd C-D2 nozzles];  wherein the first gas nozzle and the second gas nozzle are defined annularly around the one of the annular outer wall or the annular inner wall; wherein the fuel-oxidizer nozzle is defined annularly between the annular inner wall and the annular outer wall;  wherein each of the first gas nozzle and the second gas nozzle are defined radially outward of the fuel-oxidizer nozzle relative to the centerline axis; Mizener et al broadly read on the gas nozzle as applicant uses the open ended language “comprising” and do not necessarily teach wherein the first flow of gas and the second flow of gas provided by the first gas nozzle and the second gas nozzle define a flow of inert gas along the longitudinal direction.  Alternately, Lin et al [see annotations] teach a rotating detonation combustor where wherein the fuel-oxidizer nozzle forms a fuel injection opening therethrough configured to provide a flow of fuel to a first flow of the flow of oxidizer through the fuel-oxidizer nozzle.   

    PNG
    media_image3.png
    359
    618
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to employ the fuel injection inside the first and second gas nozzles and fuel/ox nozzle of Mizener et al, as taught by Lin et al, through the, in order to employ a conventional fuel / oxidizer mixing arrangement used in the art that either provides adequate mixing for rotating detonation.  Note in annotated Figs of Mizener, the outermost nozzles were annotated as gas nozzles as they have gas flowing through them, even if fuel were also injected therewith.  Furthermore, Falempin et al teach in an analogous system using multiple rotating detonation chambers 2A, 2B, the fuel to each chamber may be selectively injected or turned off so that only one of the chambers is operational to adjust the amount of thrust / power produced [see col. 6, lines 33-42].  It would have been obvious to one of ordinary skill in the art to inject only gas / oxidizer in the first and second gas nozzles of Mizener such that wherein the first flow of gas and the second flow of gas provided by the first gas nozzle and the second gas nozzle define a flow of inert gas along the longitudinal direction, as taught by Falempin et al, in order to selectively inject fuel into the chambers 

    PNG
    media_image4.png
    469
    881
    media_image4.png
    Greyscale

 Claims 1-4, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kurosaka et al (2017/0146244) in view of Kuhring (2,742,762) and in view of Joshi et al (2015/0167544) and for claim 3 further in view of Stamm (3,995,422).  Kurosaka et al teach [see annotations] A rotating detonation combustion (RDC) system 10, the RDC system comprising: a detonation combustor 14 having an annular inner wall and an annular outer wall [bounding 14] radially outward of the annular inner wall, the annular inner wall and the annular outer wall extending in a longitudinal direction relative to a centerline axis of the detonation combustor from an upstream end 18 of the detonation combustor to a downstream end of the detonation combustor; defining a detonation chamber inward 14 thereof relative to the centerline axis; a fuel-oxidizer nozzle [se annotations] defining a third convergent-divergent nozzle providing a flow of a fuel-
  wherein the fuel-oxidizer nozzle [see annotations] is defined annularly between the annular inner wall and the annular outer wall;
   Kurosaka et al do not teach a first gas nozzle defining a first convergent-divergent nozzle providing a first flow of gas therethrough into the detonation combustor at least partially along the longitudinal direction, wherein the first flow of gas defines a first fluid wall  at least partially along the longitudinal direction a first distance from the centerline axis, a second gas nozzle defining a second convergent-divergent nozzle providing a second flow of gas therethrough into the detonation combustor at least partially along the longitudinal direction, wherein the second flow of gas defines a second fluid wall at least partially along the longitudinal direction a second distance less than the first distance from the centerline axis, nor  wherein the first flow of gas and the second flow of gas provided by the first gas nozzle and the second gas nozzle define a flow of inert gas along the longitudinal direction; nor  wherein the first gas nozzle and the second gas nozzle are defined annularly around the one of the annular outer wall or the annular inner wall; nor   wherein each of the first gas nozzle and the second gas nozzle are defined radially outward of the fuel- oxidizer nozzle relative to the centerline axis.  

    PNG
    media_image5.png
    389
    390
    media_image5.png
    Greyscale
 	Kuhring teaches a first gas nozzle [outermost 4] defining a first convergent-divergent nozzle [Figs. 6, 7] providing a first flow of gas [dashed lines in Fig. 1] therethrough into the combustion combustor at least partially along the longitudinal direction, wherein the first flow of gas defines a first fluid wall at least partially along the longitudinal direction a first distance from the centerline axis, a second gas nozzle [inner 4] defining a second convergent-divergent nozzle [Figs. 6, 7] providing a second flow of gas [dashed lines] therethrough into the combustion combustor at least partially along the longitudinal direction, wherein the second flow of gas defines a second fluid wall at least partially along the longitudinal direction a second distance less than the first distance from the centerline axis, the second fluid wall defining a combustion chamber [combustion of 7] inward thereof relative to the centerline axis;  wherein the first flow of .
Response to Arguments
Applicant's arguments filed 3/08/2021 have been fully considered but they are not persuasive. 
Applicant’s alleges the Examiner infers the gas flows / fluid walls from the gas nozzles impinging upon one another in Figs. 4, 5.  In rebuttal, the impingement of the gas flows / fluid walls is clearly shown in Figs. 4, 5.  Applicant argues 
 “the Examiner overlooks that the claims recite that the gas nozzle provides the flow of gas to define a fluid wall at least partially along the longitudinal direction. The specification describes what is claimed, i.e., how to provide the flow to define the fluid wall "at least partially along the longitudinal direction." (See, e.g., para. [0041]) As such, the claim meets the written description requirement for §112(a).  
“Moreover, the Examiner is impermissibly adding requirements into the claims that are simply not recited. For example, the claims do not recite that opposing gas nozzles provide gas flows to form the fluid wall in a manner that maintains the fluid wall. Rather, they recite that the gas nozzle provides the flow of gas to define the fluid wall at least partially along the longitudinal direction. Thus, even if opposing gas flows were within the claims and they were to collide as alleged by the Examiner, all that is required to meet the written description requirement and the enablement requirement is how to provide the flow of gas to define the fluid wall at least partially along the longitudinal direction. The specification provides such a description at least at paragraph [0041].”
In rebuttal, applicant neglects the requirement that “the second fluid wall defining a detonation chamber inward thereof relative to the centerline axis.”  When the fate of 
As applicant argued that the Examiner impermissibly adding requirements that are not recited in terms of “maintaining a fluid wall”, the Examiner has revised the rejection to the claim language of “defining a fluid wall”.  As the fluid walls cannot be defined in the light of the colliding / impinging of gas flows / fluid walls disrupting the flows inside the rotating detonation chamber and simultaneously define the “the second fluid wall defining a detonation chamber inward thereof relative to the centerline axis.” 
Lastly, applicant argued the analysis did not apply to the previous claims as there were no claims reciting opposing flows.  In rebuttal, applicant’s amendment introduced new claims 21, 22, 7 that can only reference the opposing flows from the downstream gas nozzles of Figs. 4, 5.  Accordingly, applicant arguments neglect to address his claims as they presently stand, when a previous position remains applicable to the instant claims.
 Regarding Mizener, applicant argues that the same injection port / nozzle cannot be both a gas nozzle and fuel-oxidizer nozzle.  In rebuttal, the newly cited Falempin reference clearly shows the fuel can be shutoff to the any of the fuel/oxidizer nozzles, with only oxidizer / gas flowing therethrough.  Accordingly, applicant’s arguments are not persuasive in light of the combined references.  
Applicant argues in the “second interpretation” contests the drawing modifications made by the Examiner to show more than three detonation chambers but show the outermost not being connected to the manifold 1612.  Note the drawing modifications were made software constraints that preventing moving the manifold location to the analogous location in the revised drawing.  Moreover, the manifold location is immaterial to the new combination of Mizener and Falempin and Lin et al, as Lin et al teach moving the fuel location specifically to the converging-diverging nozzles and Falempin teach selectively shutting off fuel to these types in the gas / fuel nozzles to the types of chambers used by Mizener.
Applicant also argues that the claims require all the claim features be present in the same detonation chamber rather than distinct and separate chambers.  In rebuttal, it is common in the propulsion or gas turbine art to refer to the combustion chamber to refer to the overall assembly of a plurality of individual combustion chambers.  Accordingly, the claims do not preclude this type of claim interpretation. 
Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TED KIM whose telephone number is 571-272-4829.  The Examiner can be reached on regular business hours before 5:00 pm, Monday to Thursday and every other Friday.
The fax number for the organization where this application is assigned is 		571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet, can be reached at 571-272-4761.  Alternate inquiries to Technology Center 3700 can be made via 571-272-3700.  
https://www.uspto.gov/patent

/Ted Kim/
Telephone
571-272-4829
Primary Examiner
Fax 
 571-273-8300

November 19, 2021
	
  
 
 


 







    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note Mizener et al teaches that there may be more than 3 of 1602 at the end of paragraph 0141.  Accordingly, 4th 1602 is added to the top of Fig. 16A.
        2 “C-D” is used as an abbreviation for “convergent-divergent” in the annotated drawings.  The convergent-divergent nature of the holes 1304-H, different ones of which may be read on the gas nozzle and fuel/oxidizer nozzles, also clearly have the convergent-divergent structure in Figs. 11A-11D [see paragraph 0022].